DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “acquisition unit,” “job generation unit,” “notification unit,” “job transmission unit” and “status acquisition unit” in claims 1 and 11.  The corresponding functions are performed by a processor of a second controller 41 of second server apparatus (Applicant’s specification: paragraph [0057]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
8.	Claims 1-11 are allowed.
9.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 1, no prior art has been found to disclose or suggest Applicant’s data processing system, including a server apparatus with an acquisition unit, job generation unit, job transmission unit and status acquisition unit, and further including a notification unit “that notifies the social networking service of a response indicating that the print instruction was accepted and job identification information for identifying the print job generated by the job generation unit,” and further “notifies the social networking service of the execution status of the print job acquired by the status acquisition unit and the job identification information.”
 	Claims 2-9 depend from claim 1.

 	Claim 11 recites the server apparatus including the allowable subject matter of claim 1.
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	U.S. Patent Application Publication 2014/0376039 (Shiratori) discloses a printing control server including an administration section configured to associate a printing device with a user of the printing device and administer the printing device as being associated with the user, acquire posting data from a service offering server that provides a posting service, and control the printing device associated with the user of the acquired posting data to perform printing based on the posting data.
 	U.S. Patent Application Publication 2015/0046556 (Takenouchi) discloses an information processing apparatus that acquires status information representing a status of a predetermined status item in an apparatus, and decides the acquired status as a subject for notification to be notified to a user upon meeting at least one of a condition that the status of the predetermined status item represented by the status information is different from a status represented by the status information acquired before the 
 	U.S. Patent Application Publication 2016/0224279 (Kim et al.) discloses a method of providing an automatic connection service by a server including: acquiring at least one of state information of an image forming apparatus and state information of a job performed by the image forming apparatus; determining whether the acquired at least one of state information satisfies a performing condition stored in a second server; and if the stored performing condition is satisfied, performing a stored operation in accordance with the stored performing condition.
 	U.S. Patent Application Publication 2018/0011724 (Yoshida et al.) discloses a server apparatus providing a social networking service (SNS), the server apparatus storing a specific relation between a terminal apparatus and a printer that are allowed for communication using the SNS.
Conclusion
11.	This application is in condition for allowance except for the following formal matters: 
As set forth above, the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  




12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D LEE whose telephone number is (571)272-7436.  The examiner can normally be reached on Mon-Fri 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THOMAS D LEE/Primary Examiner, Art Unit 2677